Case: 1:19-cr-00096-SNLJ-ACL Doc. #: 81 Filed: 04/21/20 Page: 1 of 1 PageID #: 302



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )
                                            )
      vs.                                   )   Case No. 1: l 9CR00096 SNLJ
                                            )
JEROME LAMAR RODGERS,                       )
                                            )
                    Defendant.              )

                                        ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Abbie Crites-Leoni (#66), filed February 7, 2020 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant' s Motion to Suppress Evidence and

Statements (#26) be DENIED.

      Dated this 21st day of April, 2020.




                                            UNITED STATES DISTRICT JUDGE
